DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 65. 82. 85, 91, 96, 112, 195-218 are pending in this application.  Claims 65. 82. 85, 91, 96, 112, 195-205 and 207-218 are rejected in this Office action.  

Election/Restrictions
Applicant’s election of Formula IA-A-I (claims 65. 82. 85, 91, 96, 112, 195-205 and 207-218) in the reply filed on December 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65. 82. 85, 91, 96, 112, 195-205 and 207-218 are rejected under 35 U.S.C. 103 as being unpatentable over Bakus et al (WO 2018094269) in view of Savage (US 6136856) and Thomson (US 4649057).
As to claims 65. 82. 85, 91, 96, 112, 195-205 and 207-218, Bakus et al disclose a composition comprising a solvent and one or more fatty acids or salts or esters thereof and a method of coating 
The claims differ as to the recitation of specific carbon length.
Savage (US 6136856) disclose fatty acid compositions for plant application. Savage discloses fatty acid lengths of from about C7 to C20 (see entire document, especially column 3, lines 31-54).
Thomson (US 4649057) discloses a preservative coating for fruits and vegetables comprising fatty acids including stearic acid (C18) (see entire document, especially the claims).
It would have been obvious to a person of ordinary skill in the art to specifically choose the claimed fatty acids as taught by Savage and Thomson for use in Bakus et al because the use of fatty acids in protective coating is conventional in the art.  Once the art recognizes the use of fatty acids in protective coatings then the selection and manipulation of amounts and fatty acids lengths is expected, obvious, and well-within the skill of the art.
The recitations as to lamellar structure, temperatures, and amounts would all be expected and obvious to one of ordinary skill in the art as the same components are used to obtain the same final product.  

Ukai et al (US 3997674) is cited as of interest to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
January 14, 2022